Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered September 25, 1998, convicting defendant, after a jury trial, of attempted murder in the second degree and rape in the first degree, and sentencing him to consecutive terms of 10 to 20 years and 8 to 16 years, respectively, unanimously affirmed.
Defendant’s ineffective assistance of counsel claim rests pri*476marily upon factual assertions that are outside the record, and that he made in his unsuccessful postconviction motions to vacate the judgment pursuant to CPL 440.10. However, since leave to appeal to this Court was denied, these assertions are not properly before this Court (People v Wilson, 288 AD2d 117 [2001], lv denied 97 NY2d 763 [2002]). The existing record before us establishes that defendant received meaningful representation (see People v Benevento, 91 NY2d 708, 713-714 [1998]).
Defendant was not entitled to be present when the victim conferred with her attorney. While a defendant has a statutory right to be “personally present during the trial of an indictment” (CPL 260.20), the victim’s meeting with her attorney was not part of defendant’s trial.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J.P., Saxe, Ellerin, Williams and Marlow, JJ.